Upon consideration of the petition filed by Defendant on the 22nd day of December 2003 in this matter for a writ of certiorari to review the decision of the North Carolina *587Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 5th day of February 2004."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).